DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US Pub 2019/0059039).
Regarding claim 1, Cai (fig. 1) teaches a lateral double-diffused metal-oxide-semiconductor (LDMOS) transistor (101) including a breakdown voltage clamp (drift region 110), comprising: 
a drain n+ region (n-type drain region 138, [0009]); 
a source n+ region (n-type source region 136, [0009]);
a gate (gate electrode 130, [0009]; 
an n-type reduced surface field (NRSF) layer (n-drift portion 114 or ND2, [0016]) disposed between the source n+ region and the drain n+ region in a lateral direction; 
a p-type reduced surface field (PRSF) layer (p-drift portion 111 or PD, [0013]) disposed below the NRSF layer in a thickness direction orthogonal to the lateral direction; and 
a p-type buried layer (PBL) (p-type buried layer or PBL 106, [0008]) disposed below the PRSF layer in the thickness direction, the drain n+ region being disposed over the PBL in the thickness direction.
Regarding claim 2, Cai teaches the LDMOS transistor of claim 1, wherein a breakdown voltage between the drain n+ region and the PBL is lower than a breakdown voltage between the drain n+ region and the source n+ region ([0027]-[0029]).
Regarding claim 2, the recitation “a breakdown voltage between the drain n+ region and the PBL is lower than a breakdown voltage between the drain n+ region and the source n+ region”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Cai since Cai meets all the structural elements of the claim and is capable to “enhance charge balance and device reduced surface field (RESURF) to support high voltage operation at a small pitch dimensions to reduce Rsp and output capacitance of the LDMOS drain”, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 3, Cai teaches the LDMOS transistor of claim 1, further comprising an n-type drift (NDRFT) region (drift region or GD 113, [0008]) disposed over the PRSF layer, wherein the drain n+ region is disposed in the NDRFT region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892